Per Curiam.

The petition sets forth that petitioner has been committed to the common jail of Arapahoe county on a charge of grand larceny. He says he is not guilty of any larceny at all.
The petition does not 'state the evidence adduced before the committing magistrate.
The presumption is that the’ justice acted properly upon the evidence submitted, until the contrary appears.
A petition for habeas corpus should set forth the evidence before the examining officer, so that the court may act advisedly before the writ is granted. Ex parte Klepper, 26 Ill. 532.

Petition denied.